586 F. Supp. 959 (1984)
Donald TOMCZAK, Plaintiff,
v.
CITY OF CHICAGO, Defendant.
No. 83 C 9148.
United States District Court, N.D. Illinois, E.D.
June 29, 1984.
Patrick T. Murphy, Patrick T. Murphy, Ltd., Chicago, Ill., for plaintiff.
Jerold S. Solovy, Lynne E. McNown, David A. Handzo, Jenner & Block, Chicago, Ill., for defendant.

ORDER
BUA, District Judge.
Attorney Patrick T. Murphy represented plaintiff before this Court in his successful Shakman petition against defendant, who was represented by the law firm of Jenner & Block. Murphy petitions this Court for payment of attorneys' fees in the amount of $13,312.50 and costs in the amount of $307.30. Defendant objects to both the number of hours claimed and the hourly rates billed. For the reasons stated herein the Court grants Murphy's petition for fees and costs in the amount of $13,619.80.

A. Hourly Rate Billed

Murphy seeks $150 for out-of-court time and $175 per hour for in-court time. Defendant objects and claims that a rate of $125 per hour should be mandated.
Defendant relies on the National Law Journal's report that the average billing rate for Chicago partners is $127 per hour. National Law Journal, February 27, 1984, at 30-31. The same report shows that partners in firms such as Jenner & Block bill up to $250 or more per hour. Id. at 27. Jenner & Block has previously petitioned this Court for plaintiff's attorneys' fees in another Shakman case. Shakman v. The Democratic Organization of Cook County, No. 69 C 2145 (In Re The Petition of John R. Schmidt, April 14, 1981). There, the petition claimed a total of $92,038.68 in fees, however, none of the five attorneys and two paralegals involved charged more than $130 per hour. Id. This Court also considers that it has previously found it reasonable for fees of up to $175 per hour, filed by then plaintiff's attorneys Jenner & Block, to be granted. Rybicki v. The State Board of Elections of the State of Illinois, 584 F. Supp. 849, 858 (1984).
It is important that this Court judge the reasonableness of Mr. Murphy's petition both in the amount charged per hour and in the total claim. This Court has had the benefit of assessing Mr. Murphy's advanced experience and expertise in his many appearances on Shakman-related *960 matters. It is therefore within its discretion that this Court finds Mr. Murphy's fees of $150 per hour for out-of-court time and $175 per hour for in-court time to be reasonable.

B. Total Hours Billed

Defendant objects to the hours billed for time Mr. Murphy spent on issues upon which plaintiff did not prevail and to allegedly excessive post-trial conferences and trial review time. This Court finds that the seven hours billed, concerning allegations later dropped by plaintiff without trial, were related to the successful claims. See Rybicki, supra, at 856. Moreover, the overall results obtained justify compensation for these hours. Id. Finally, the six hours claimed for post-trial meetings with Mr. Tomczak and review of the case are considered by this Court to be reasonable and not excessive within the circumstances of this case. Therefore all hours claimed by Mr. Murphy are acceptable to the Court.

CONCLUSION
This Court grants Murphy's petition for attorneys' fees of $13,312.50 and costs of $307.30 for a total of $13,619.80.
IT IS SO ORDERED.